Exhibit 10.30

 

LOGO [g318934ex10_29pg2.jpg]

FY13 Executive Annual Incentive Plan

Plan 1 - Chief Executive Officer

This Annual Incentive Plan (“Plan”) of Symantec Corporation (“Symantec”) is
effective as of March 31, 2012. The Board of Directors reserves the right to
alter or cancel all or any portion of the Plan for any reason at any time.

 

1



--------------------------------------------------------------------------------

FY13 Executive Annual Incentive Compensation Plan

 

Job Category:    Chief Executive Officer Purpose:    Provide critical focus on
specific, measurable corporate goals and provide performance-based compensation
based upon the level of attainment of such goals. Bonus Target:    The target
incentive bonus for this job category is 150% of the annual base salary. Annual
base salary has been established at the beginning of the fiscal year. Bonuses
will be calculated based on actual base salary earnings from time of eligibility
under the Plan through March 29, 2013. (Base salary earnings for the purpose of
this Plan do not include any PTO accrual payments.) Payments will be subject to
applicable payroll taxes and withholdings. Bonus Payments:    The annual
incentive bonus will be paid once annually. Payment will be made within six
weeks after the end of the fiscal year but in the event the amount cannot be
calculated within such six weeks in no event may payments be made later than
2-1/2 (two and a half) months after the end of the fiscal year. Payments made
pursuant to this Plan are at the sole discretion of the Administrator of the
Plan. Components:    Two performance metrics will be used in the determination
of the annual incentive bonus payment as determined by the Administrator. The
Company’s reported numbers are based on GAAP Corporate Revenue and non-GAAP EPS
results.

 

Metric

   Weighting  

Corporate Revenue

     50 % 

Corporate Earnings per Share

     50 % 

 

Achievement Schedule:    An established threshold must be exceeded for each of
the applicable performance metrics before the portion of the bonus applicable to
such performance metric will be paid. All three metrics are capped. Pro-ration:
   The calculation of the annual incentive bonus will be determined, in part,
based on eligible base salary earnings for the fiscal year and, subject to the
eligibility requirements below, will be pro-rated based on the number of days
the participant is actively employed as a regular status employee of Symantec
during the fiscal year. If a participant takes a leave of absence from the
Company during the fiscal year, any payments received by the participant as an
income protection benefit will not be counted toward base salary earnings for
the purpose of bonus calculations. Eligibility:    Participants must be regular
status employees on the day bonus checks are distributed to earn the bonus. If
the Company grants an interim payment for any reason, the Participant must be a
regular status employee at the end of the fiscal year in order to receive such
payment. Ongoing contributions toward the Company’s overall success,
particularly toward year end is of particular business importance. As such, a
participant who leaves before the end of the fiscal year will not be eligible to
earn the annual incentive bonus or any pro-rated portion thereof. The Plan
participant must be a regular status employee of Symantec at the end of the
fiscal year in order to be eligible to receive the annual incentive bonus and at
the time the bonus checks are distributed, unless otherwise determined by the
Administrator.

 

2



--------------------------------------------------------------------------------

   To be eligible to participate in the Plan in the given fiscal year,
participants must be in an eligible position for at least 60 days before the end
of the Plan year. Employees hired or promoted into an eligible position with
less than 60 days in the Plan year will not be eligible to participate in the
annual bonus plan until the next fiscal year. Exchange Rates:    The performance
metrics targets will not be adjusted for any fluctuating currency exchange
rates. Target Changes:    In the event of an accretive event, such as a stock
buyback, or other events that might have an effect on the revenue or EPS targets
of the Company, such as acquisition or purchase of products or technology, the
Administrator may at its discretion adjust the revenue and earnings per share
metrics to reflect the potential impact upon Symantec’s financial performance.

Restatement of

Financial Results:

   If the Company’s financial statements are the subject of a restatement due to
error or misconduct, to the extent permitted by governing law, in all
appropriate cases, the Company will seek reimbursement of excess incentive cash
compensation paid under the Plan. For purposes of this Plan, excess incentive
cash compensation means the positive difference, if any, between (i) the
incentive bonus paid and (ii) the incentive bonus that would have been made had
the performance metrics been calculated based on the Company’s financial
statements as restated. The Company will not be required to award Participant an
additional Payment should the restated financial statements result in a higher
bonus calculation. Plan Provisions:   

This Plan is adopted under the Symantec Senior Executive Incentive Plan as
amended and restated as of September 22, 2008 and approved by Symantec’s
stockholders on September 22, 2008.

 

This Plan supersedes the FY12 Executive Annual Incentive Plan dated April 2,
2011, which is null and void as of the adoption of this Plan.

 

Participation in the Plan does not guarantee participation in other or future
incentive plans, nor does it guarantee continued employment for a specified
term. Plan structures and participation will be determined on a year-to-year
basis.

 

The Board of Directors reserves the right to alter or cancel all or any portion
of the Plan for any reason at any time. The Plan shall be administered by the
Compensation Committee of the Board of Directors (the “Administrator”), and the
Administrator shall have all powers and discretion necessary or appropriate to
administer and interpret the Plan.

 

The Board of Directors reserves the right to exercise its own judgment with
regard to company performance in light of events outside the control of
management and/or participant.

 

3